Order entered July 8, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01615-CV

   TRANSITIONAL ENTITY LP, DURACARE LLC, AND CHARLES SYLVESTER,
                              Appellants

                                             V.

               ELDER CARE LP, AND BEVERLY A. DAWSON, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-11642

                                         ORDER
       We GRANT appellees’ July 7, 2015 unopposed motion for extension of time to file brief

and ORDER the brief be filed no later than August 13, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE